      Case 1:18-cv-00233-APM Document 33 Filed 09/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             ) Civil Action No. 18-0233 (APM)
                                                      )
U.S. BUREAU OF LAND MANAGEMENT,                       )
                                                      )
               Defendant.                             )
                                                      )

                               JOINT STATUS REPORT

       In light of the Court’s Minute Order dated August 5, 2019, the parties, by and

through undersigned counsel, report to the Court as follows regarding the Defendant’s

production efforts in this action under the Freedom of Information Act (“FOIA”).

       Defendant continues in its efforts to process the remaining materials, but regrets

that it has been unable to provide to Plaintiff or the Court more specific details of the

current status of the productions because the FOIA Officer that was helping to gather the

information needed to provide a more detailed update has been away from the office due

to a death in the family that occurred this week.

       Defendant will endeavor to provide a further update to Plaintiff informally, and

the parties will then discuss whether there is significant additional information such that
      Case 1:18-cv-00233-APM Document 33 Filed 09/06/19 Page 2 of 2



the Court needs to be updated immediately. Otherwise, the Parties ask that the Court call

for a further joint status report on or before October 7, 2019.

       September 6, 2019

                                  Respectfully submitted,


  /s/ Kelly E. Nokes_____________            JESSIE K. LIU, DC Bar #472845
 Kelly E. Nokes (Bar No. MT0001)             United States Attorney
 Western Environmental Law Center
 208 Paseo del Pueblo Sur, No. 602           DANIEL F. VAN HORN, DC Bar #924092
 Taos, NM 87571                              Chief, Civil Division
 (575) 613-8051
 nokes@westernlaw.org
                                           By:                                /s/
 Counsel for Plaintiff                       W. MARK NEBEKER, DC Bar #396739
                                             Assistant United States Attorney
                                             555 4th Street, NW
                                             Washington, DC 20530
                                             (202) 252-2536
                                             mark.nebeker@usdoj.gov

                                             Counsel for Defendant




                                             -2-
